ORM NAL                                            08/24/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: PR 06-0356


                                           Nv - 03610                               FILE
                                                                                     AUG 2 4 2020
IN THE MATTER OF THE AUTHORIZATION
OF A RETIRED JUDGE TO PERFORM                                  ORDER
A MARRIAGE CEREMONY



      The Honorable Mike Salvagni, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
perform a marriage ceremony,
      IT IS ORDERED that the Honorable Mike Salvagni is hereby called to duty as a
district judge to perform a marriage ceremony uniting Thomas William Hamilton and
Misti Lorena Andersen on September 18, 2020, in Gallatin County, Montana.
      This Order is entered by the Chief Justice pursuant to Article VII of the
Constitution of the State of Montana and statutes enacted in conformity therewith and in
implementation thereof.
      The Clerk of Court is directed to mail a copy of this Order to the Honorable Mike
Salvagni.
      DATED this 1-s-k day of August, 2020.


                                           „e               Chief Justice